Exhibit 10.1
 
Summary of Compensation Arrangements for Named Executive Officers of Tompkins
Financial Corporation
 
The three major components of the Company’s executive officer compensation are
(i) base salary, (ii) annual bonus and (iii) long-term, equity based incentive
awards. Following is a description of the compensation arrangements that were
approved by the Independent Directors at the April 20, 2010, meeting of the
Company’s Board of Directors, upon recommendation of the Compensation Committee
for the Company’s Named Executive Officers, which officers were determined by
reference to the Company’s Proxy Statement on Schedule 14-A, filed April 7, 2010
(the “2010 Proxy”).
 
Base Salary
 
On April 20, 2010, the Board of Directors approved the following base salary
rate adjustments, effective retroactively for pay dates after April 1, 2010, for
the following Named Executive Officers:
 
Stephen S. Romaine
  $ 435,000  
James W. Fulmer
  $ 285,000  
Francis M. Fetsko
  $ 245,000  
Gerald J. Klein, Jr.
  $ 230,000  
Gregory J. Hartz
  $ 223,000  

 
Named Executive Officers are also entitled to: (i) Company-sponsored matching
contributions on salary deferral pursuant to the Company’s Investment and Stock
Ownership Plan, (ii) amounts paid pursuant to the profit sharing portion of the
Company’s Investment and Stock Ownership Plan and the Company’s Employee Stock
Ownership Plan, (iii) taxable amounts of applicable life insurance premiums paid
on the executive’s behalf by the Company and (iv) certain perquisites, which
include such items as personal use of Company-owned vehicle and club dues.
 
 
 

--------------------------------------------------------------------------------

 
 